COURT OF APPEALS
                                   SECOND DISTRICT OF TEXAS
                                        FORT WORTH

                                       NO. 02-14-00175-CV


In the Interest of Z.B., A Child           §    From the 323rd District Court

                                           §    of Tarrant County (323-98709J-13)

                                           §    October 23, 2014

                                           §    Opinion by Justice Gardner



                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Anne Gardner___________
                                          Justice Anne Gardner